COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Freddie Lee Jamerson v. The State of Texas

Appellate case number:    01-19-00796-CR

Trial court case number: 1597524D

Trial court:              371st District Court of Tarrant County


       Appellant’s motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting for the Court
Panel consist of Justices Countiss, Rivas-Molloy, and Guerra
Date: May 4, 2021